Exhibit 99.1 FORM 51-102F3 - MATERIAL CHANGE REPORT ITEM 1:NAME AND ADDRESS OF COMPANY Jaguar Mining Inc. 125 North State Street, Concord, New Hampshire USA 03301 ITEM 2:DATE OF MATERIAL CHANGE November 2, 2009 ITEM 3:NEWS RELEASE A news release was issued on November 2, 2009 by Jaguar Mining Inc. (the "Company") in Concord, New Hampshire, a copy of which is attached hereto as Schedule A. ITEM 4:SUMMARY OF MATERIAL CHANGE On November 2, 2009, the Company announced that it had entered into a definitive agreement to acquire MCT Mineração Ltda. ("MCT"), an indirect, wholly-owned subsidiary of Kinross Gold Corporation ("Kinross"), for US$39 million.MCT holds all of the mineral licenses for the Gurupi Project located in the state of Maranhão, Brazil.In addition, Kinross has granted a right of first refusal to Jaguar on an adjacent exploration property.The purchase price is payable in common shares of the Company ("Jaguar Shares"), subject to the terms and conditions of the definitive agreement. ITEM 5:FULL DESCRIPTION OF MATERIAL CHANGE On November 2, 2009, the Company announced that it had entered into a definitive agreement to acquire MCT, an indirect, wholly-owned subsidiary of Kinross, for US$39 million.MCT holds all of the mineral licenses for the Gurupi Project located in the state of Maranhão, Brazil.No commercial production of gold has taken place on the Gurupi property.In addition, Kinross has granted a right of first refusal to Jaguar on an adjacent exploration property. The US$39 million purchase price is payable in Jaguar Shares based on the weighted average price of Jaguar Shares on the New York Stock Exchange for the five days preceding the closing date.Pursuant to the terms of the definitive agreement, if the acquisition were to result in the Company issuing to Kinross greater than 5% of the outstanding Jaguar Shares as of the closing date, then the Company would have the option to pay in that number of Jaguar Shares equal to 5% of the outstanding Jaguar Shares plus an amount payable in cash to total US$39 million.Closing of the transaction is expected to occur in early December 2009. AMEC plc completed a feasibility study for Kinross in respect of the Gurupi Project in 2005 (the "2005 Feasibility Study"), which yielded measured and indicated ("M&I") gold resources of 1.6 million ounces.Based on the 2005 Feasibility Study, the acquisition of MCT will boost the Company's total M&I gold resources by 45% to approximately 5.1 million ounces upon closing.The Company is conducting a new feasibility study to assess a potential commercial gold operation at the site.A pre-feasibility study is expected in December 2009 with the final feasibility study in February or March 2010. ITEM 6: RELIANCE ON SUBSECTION 7.1(2) OF NATIONAL INSTRUMENT 51-102 Not applicable. ITEM 7: OMITTED INFORMATION Not applicable. ITEM 8: EXECUTIVE OFFICER The following executive officer of Jaguar Mining Inc. is knowledgeable about the material change and this report: Daniel R. Titcomb President and Chief Executive Officer (603) 224-4800 ITEM 9:DATE OF REPORT November 10, 2009 SCHEDULE A PRESS RELEASE November 2, 2009 2009-21 Concord, New Hampshire JAG - TSX/NYSE Jaguar Mining to Purchase Gurupi Gold Property in Brazil from Kinross for US$39 Million 1.6 Million Ounces of Measured and Indicated Resources Expected to Increase Jaguar’s Resource Base 45% Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE, JAG.NT: TSX)announced today that it has entered into a definitive agreement to acquire MCT Mineração Ltda. (“MCT”), an indirect, wholly-owned subsidiary of Kinross Gold Corporation (“Kinross”), for US$39 million.MCT holds all of the mineral licenses for the Gurupi Project located in the state of Maranhão, Brazil.No commercial production of gold has taken place on the Gurupi property.In addition, Kinross has granted a right of first refusal to Jaguar on an adjacent exploration property. The US$39 million purchase price is payable in Jaguar common shares based on the weighted average price of Jaguar's common shares on the New York Stock Exchange for the five days preceding the closing date.Pursuant to the terms of the definitive agreement, if the acquisition were to result in Jaguar issuing greater than 5% of its outstanding shares as of closing to Kinross, then Jaguar would have the option to pay in that number of common shares equal to 5% of Jaguar's outstanding shares plus an amount payable in cash to total US$39 million.Closing of the transaction is expected to occur in early December 2009.The closing is subject to customary closing conditions, including approval by the TSX and the NYSE for the listing of the Jaguar shares. AMEC plc completed a feasibility study in 2005 for Kinross (the “2005 Feasibility Study”), which yielded measured and indicated (“M&I”) gold resources of 35,884,000 tonnes at an average grade of 1.35 grams per tonne totaling 1,559,800 ounces.Jaguar is conducting a feasibility study to assess a potential commercial gold operation at the site.The Company expects a pre-feasibility study in December 2009 with the final feasibility study in mid-Q1 2010. Mr. Daniel R. Titcomb, Jaguar’s President and CEO stated, "In our opinion, Gurupi is an outstanding property that meets the necessary criteria for development.We believe Gurupi represents one of the strongest brownfield properties in Brazil in a geological trend that may possess additional upside.” Based on technical reports as filed by Jaguar on SEDAR, Jaguar presently has M&I gold resources of 25,073,390 tonnes at an average grade of 4.36 grams per tonne totaling 3,518,280 ounces.Based on the 2005 Feasibility Study, Gurupi’s M&I resources will boost Jaguar’s M&I gold resources by 45% upon closing. About Jaguar Jaguar is one of the fastest growing gold producers in Brazil with operations in a prolific greenstone belt in the state of Minas Gerais.Jaguar is actively exploring and developing additional mineral resources at its 93,000-acre land base in Minas Gerais and on an additional 182,000 acres in the state of Ceará in the Northeast of Brazil through a joint venture.The Company has no gold hedges in place thereby providing the leverage to gold prices directly to its investors.Additional information is available on the Company’s website at www.jaguarmining.com. For Information: Investors and analysts: Media inquiries: Bob Zwerneman Vice President Corporate Development and Director of Investor Relations
